The motion of defendants to strike out the transcript in this cause, because the same purports to be the record of two separate and distinct suits, with different parties, suing for the recovery of different lands, and in which suits separate judgments were rendered, should, in our opinion, be sustained. It appears from the record that the parties to the two suits agreed that they might be tried together in the lower court; but this is not an agreement, conceding that it was competent for the parties to make such an agreement, which, to say the least, is questionable, that the two causes might be tried together upon appeal in this court.
The motion is granted, and it is ordered that the transcript be stricken from the files of this court.
Motion granted.